Citation Nr: 1008174	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  04-27 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.  
He had subsequent service in the Army National Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

A Travel Board hearing was scheduled for September 2007, and 
rescheduled at the Veteran's request for January 2008, but he 
failed to report.  His request for a hearing is therefore 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

The Board denied the claim in April 2008.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2009, the 
parties filed a Joint Motion to vacate and remand the Board's 
decision.  In a March 2009 Order, the Court granted the Joint 
Motion.  The Board remanded the claim in June 2009. 

For the reasons below, the claim is again REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Veteran if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4).

In light of the Joint Motion, the Board remanded the claim in 
June 2009 for an examination and opinion.  Unfortunately, the 
audiologist who conducted the examination did not express an 
opinion as to whether the Veteran's tinnitus (as opposed to 
his hearing loss) was related to service.  The audiologist 
did answer "Yes" to the question whether tinnitus was 
likely a symptom associated with hearing loss, but did not 
offer a rationale for this conclusion.  The failure to offer 
an opinion as to whether the Veteran's tinnitus is related to 
service requires that the claim be remanded for another 
medical opinion. 

Accordingly, the claim for service connection for tinnitus is 
again REMANDED for the following actions:

1.  Obtain clinical records from the 
Greater Los Angeles Healthcare System for 
the period from January 2005 to the 
present.

2.  Direct the claims file to an 
appropriate healthcare provider, 
preferably to the examiner who conducted 
the July 2009 examination, if available, 
to offer an opinion as to the etiology of 
the Veteran's tinnitus.  

The healthcare provider is asked to 
indicate whether it is as least as likely 
as not (50 percent probability or more) 
that the Veteran's tinnitus is related to 
in-service noise exposure or anything 
else in service.  It is critical that a 
rationale be provided for any opinion or 
opinions expressed.

If the healthcare provider determines 
that an examination is needed in order to 
offer an opinion, such an examination 
should be scheduled.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the Veteran a full opportunity 
to supplement the record, readjudicate 
the pending claim in light of any 
additional evidence added to the 
record.  

If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The Veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


